Opinion by
Judge Pryor:
The question as to the ownership of the two horses involved the validity of the sale to the appellee, and this was placed directly in issue. The court or jury having passed on the facts, this court will not interfere. There is proof conducing to show a change of possession, and certainly proof establishing the purchase by the appellee. The latter had the horses in Cincinnati and there offered them for sale, and the fact that he kept them in the livery stable owned by the party of whom he purchased should not be allowed to defeat the action. The vendor’s business was to keep and provide feed for horses for compensation, and that the purchaser had taken the possession, although he kept them in the same livery stable, was *58a fact the jury could well have determined from the facts in the record.

I. M. Tesdale, R. D. Handy, for appellant.


J. W. Bryan, for appellee.

The case was properly dismissed as to Lowe, and (he has no cause to complain. The bond of indemnity, while it may have protected the sheriff, did not authorize him to hold or seize the property of the appellee to satisfy an,execution to which the appellee was a stranger. This would be a novel mode of transferring title.
Judgment affirmed.